Citation Nr: 0319853	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, during the period from March 7, 1994, to December 2, 
1998.

2.  Entitlement to a current compensable evaluation in excess 
of 10 percent, on either a schedular or extraschedular basis, 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from August 1954 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
hearing loss, effective from March 7, 1994, and rated the 
hearing loss as 0 percent disabling.

By decision dated in August 1997, the Board denied the 
veteran's appeal for an increased (compensable) rating for 
bilateral hearing loss.  However, by an August 1998 Order, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's August 1997 decision and remanded 
the case for consideration of the veteran's potential 
entitlement to increased benefits on an extraschedular basis.

Pursuant to the Court's Order, the Board, in January 1999, 
remanded the veteran's case to the RO for additional 
development.  Subsequent to the Board's remand, the RO, in a 
rating decision dated in May 2000, granted a 10 percent 
evaluation for service-connected bilateral defective hearing, 
effective December 2, 1998, the date of receipt of a 
facsimile transmission from the veteran's attorney indicating 
that the veteran's hearing had worsened.  The veteran voiced 
his disagreement with the assignment of a 10 percent 
evaluation for his service-connected defective hearing, and 
appealed the case to the Board.

In June 2001, the Board denied (1) entitlement to a 
compensable evaluation for bilateral defective hearing, on 
either a schedular or extraschedular basis, during the period 
from March 7, 1994, to December 2, 1998, and (2) entitlement 
to a current compensable evaluation in excess of 10 percent, 
on either a schedular or extraschedular basis, for bilateral 
defective hearing.

Subsequently, by a January 2003 Order, the Court vacated the 
Board's June 2001 decision and remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which was enacted during the pendency of the veteran's 
appeal.  The VCAA substantially amended the provisions of 
chapter 51 of title 38, United States Code, relating to the 
notice and assistance to be provided claimants seeking 
veterans' benefits.

Specifically, the Court indicated that a remand was necessary 
to comply with the VCAA because VA neither "notif[ied] the 
claimant . . . of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim [nor did VA] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant.'"  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002) (quoting 38 U.S.C. § 5103(a)).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is completed.  In particular, the 
RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, the veteran 
and his attorney should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran and his attorney 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



